Citation Nr: 0310698	
Decision Date: 06/02/03    Archive Date: 06/10/03

DOCKET NO.  00-12 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for osteoarthritis of the 
lumbar spine; in excess of 10 percent prior to May 8, 1998, 
and in excess of 20 percent from May 8, 1998.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from August 1968 to August 
1979.  He also had subsequent service in the Texas Army 
National Guard.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO, in pertinent part, assigned a 20 
percent rating for osteoarthritis of the lumbar spine, 
effective May 8, 1998.  The veteran appealed this decision.

In June 2002, the Board adjudicated other issues then pending 
on appeal.  The Board also undertook additional development 
on the claim of entitlement to an increased evaluation for 
osteoarthritis of the lumbar spine, pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (now 
codified at 38 C.F.R. § 19.9(a)(2)).  This has been 
completed.

On April 2, 1996, the RO received the veteran's claim for an 
increased rating for degenerative joint disease.  On May 8, 
1998, the RO received the veteran's claim for service 
connection for various disabilities.  Since the RO granted 
the 20 percent rating for osteoarthritis of the lumbar spine 
effective May 8, 1998, even though the veteran's claim for an 
increased rating has been pending since April 2, 1996, the 
issue is as stated on the title page.

In December 1992, the veteran filed claims for service 
connection for pain in his feet, knees, shoulders, arms, and 
hands, and for loss of sensation in the lower extremities.  
While the RO eventually adjudicated issues of service 
connection for degenerative joint disease of the left 
shoulder, both hands and both knees, and for peripheral 
neuropathy, the issues of service connection for pain in the 
feet, the arms and the right shoulder have not been 
adjudicated.

As these service connection issues have been neither 
procedurally prepared nor certified for appellate review, the 
Board is referring them to the RO for clarification, initial 
consideration and appropriate adjudicative action if/as 
warranted.  Godfrey v. Brown, 7 Vet. App. 398 (1995).



REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West 2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the CAVC.  See M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03.

As previously noted, in June 2002, the Board undertook 
additional development on the issue on appeal, pursuant to 
authority granted by 38 C.F.R. § 19.9(a)(2) - specifically, 
obtaining a VA examination.  In December 2002, the veteran 
underwent a VA examination.

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, Nos. 02-7304, 7305, 7316 (Fed. Cir. May 1, 
2003), the United States Court of Appeals for the Federal 
Circuit (CAFC) determined that 38 C.F.R. § 19.9(a)(2) is 
inconsistent with 38 U.S.C. § 7104(a).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  

The CAFC invalidated 38 C.F.R. § 19.9(a)(2)(ii), which 
requires the Board "to provide the notice required by 
38 U.S.C. [§] 5103(a)" and "not less than 30 days to 
respond to the notice," because it is contrary to 38 U.S.C. 
§ 5103(b), which provides the claimant one year to submit 
evidence.  

In accordance with the June 2002 development, the Board has 
obtained a report of a VA examination, which was completed in 
December 2002.  This evidence has not been considered by the 
RO, and the appellant has not waived initial RO consideration 
of this evidence.  38 C.F.R. § 20.1304.  

Additionally, more development is necessary with regard to 
the issue on appeal.  In particular, the report of the 
December 2002 VA examination did not comply with the 
directives of the June 2002 development memorandum.  Also, 
additional medical records may be available.

A report of an October 1998 VA spine examination reflects 
diagnoses of moderate lumbosacral strain and minimal 
degenerative joint disease of the lumbar spine.  The actual 
record of the examination shows that a diagnosis of 
moderately severe lumbosacral strain secondary to 
degenerative joint disease.

VA must fully and sympathetically develop a veteran's claim 
to its optimum before deciding it on the merits.  Norris v. 
West, 12 Vet. App. 413, 420 (1999).  Developing a claim to 
its optimum must include determining all potential claims 
raised by the evidence and adjudicating all reasonably raised 
claims.  Norris, supra; Perry v. West, 12 Vet. App. 365, 368 
(1999).  

The CAVC has held that when a determination on one issue 
could have a significant impact on the outcome of another 
issue, such issues are considered inextricably intertwined 
and VA is required to decide those issues together.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).

In this case, the issue of service connection for lumbosacral 
strain has been reasonably raised.  Such an issue is 
inextricably intertwined with the issue of an increased 
rating for osteoarthritis of the lumbar spine.  Harris, 
supra.

There are actions which must be accomplished at the RO level 
because the required action takes place there or because 
current law requires it.  One such circumstance is where an 
inextricably intertwined issue must be adjudicated prior to 
adjudication of the issue prepared and certified for 
appellate review.  See Chairman's Memorandum No. 01-02-01.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

Accordingly, this case is REMANDED for the following action:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

2.  The RO should ask the appellant to 
identify all sources of treatment or 
evaluation, VA and non-VA, for any lumbar 
spine disability during the period of 
April 1996 to the present.  After 
obtaining any necessary authorization, 
the RO should obtain any medical records 
not currently on file.  Regardless of the 
veteran's response, the RO should 
endeavor to obtain all outstanding, 
relevant VA treatment reports.

In any event, the RO should obtain any 
additional records from the VA medical 
center in Temple, Texas, for the 
following periods: April 1996 to April 
1997, June 1998 to August 1998, and July 
2001 to the present.

If any attempts to obtain the additional 
evidence are unsuccessful, the RO should 
comply with the notice provisions of the 
VCAA.

3.  The RO should associate the veteran's 
vocational rehabilitation file with his 
claims file.  If no such file exists, the 
RO should specifically note that fact in 
the claims file.

4.  Following the above, the RO should 
arrange for VA special orthopedic 
examination of the veteran by an 
orthopedic surgeon or other appropriate 
available specialist including on fee 
basis if necessary to ascertain the 
current extent of severity of his 
service-connected osteoarthritis of the 
lumbar spine and to determine the 
etiology and extent of severity of the 
lumbosacral strain.
The veteran's claims file (including the 
vocational rehabilitation file, if it 
exists), copies of the criteria under 
38 C.F.R. §§ 4.40, 4.45, 4.59 (2002), and 
a separate copy of this remand should be 
made available to and reviewed by the 
examiner prior and pursuant to conduction 
and completion of the examination and the 
examiner must annotate the examination 
report in this regard.  Any further 
indicated studies should be performed.  
It is required that the examiner provide 
explicit responses to the following:

(a) Is it as likely as not that the 
lumbosacral strain is related to active 
service, including the veteran's period 
of active duty, any period of active duty 
for training, or an injury during a 
period of inactive duty training, or if 
preexisting a period of active duty or 
active duty for training, was aggravated 
thereby?

(b) Is it as likely as not that the 
lumbosacral strain was caused or 
permanently worsened by the service-
connected osteoarthritis of the lumbar 
spine?  If no causal relationship is 
determined to exist, but aggravation is 
said to be present, the examiner must 
address the following medical issues:

(1) The baseline manifestations which are 
due to the effects of lumbosacral strain;

(2) The increased manifestations which, 
in the examiner's opinion, are 
proximately due to the service-connected 
osteoarthritis of the lumbar spine; based 
on medical considerations, and

(3) The medical considerations supporting 
an opinion that increased manifestations 
of lumbosacral strain are proximately due 
to the service-connected osteoarthritis 
of the lumbar spine.

(c) Does the service-connected 
osteoarthritis of the lumbar spine and - 
if related - lumbosacral strain involve 
only the joint structure, or do they also 
involve the muscles and nerves?

(d) Does the service-connected 
osteoarthritis of the lumbar spine and - 
if related - lumbosacral strain cause 
more or less movement than normal, 
weakened movement, excess fatigability, 
and incoordination, and if so, can the 
examiner comment on the severity of these 
manifestations on the ability of the 
veteran to perform average employment in 
a civil occupation?  If the severity of 
these manifestations cannot be 
quantified, the examiner must so 
indicate.

(e) With respect to subjective complaints 
of pain, the examiner is requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joints; the presence and degree of, or 
absence of, muscle atrophy attributable 
to the service-connected osteoarthritis 
of the lumbar spine and - if related - 
lumbosacral strain; the presence and 
degree of, or absence of, swelling 
attributable to the service-connected 
osteoarthritis of the lumbar spine and - 
if related - lumbosacral strain; the 
presence and degree of, or absence of, 
deformity attributable to the service-
connected osteoarthritis of the lumbar 
spine and - if related - lumbosacral 
strain; the presence or absence of 
changes in condition of the skin 
indicative of disuse due to the service-
connected disability(ies); or the 
presence or absence of any other 
objective manifestation that would 
demonstrate disuse or functional 
impairment due to pain attributable to 
the service-connected disability(ies).

The examiner should indicate whether the 
veteran experiences flare-ups of 
osteoarthritis of the lumbar spine and - 
if related - lumbosacral strain.  If so, 
the examiner should describe, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups.

The examiner must measure the excursion 
of movement of the low back, in each 
plane tested.  The examiner should also 
note the normal range of motion, in 
degrees. All functional impairment due to 
pain should be fully described.

(f) The examiner is also requested to 
comment upon whether or not there are any 
other medical or other problems that have 
an impact on the functional capacity 
affected by the service-connected 
disability(ies), and if such overlap 
exists, the degree to which the 
nonservice-connected problem creates 
functional impairment caused by the 
service-connected disability(ies).

If the functional impairment by any 
nonservice-connected problem cannot be 
dissociated, the examiner should so 
indicate.

(g) The examiner should describe any 
interference in employment caused solely 
by the service-connected osteoarthritis 
of the lumbar spine and - if related - 
lumbosacral strain, and indicate if there 
is no such interference.

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the report of the December 2002 VA 
examination and the requested examination 
report and required opinions to ensure 
they are responsive to and in complete 
compliance with the Board's development 
and the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  The Board errs as 
a matter of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).


In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A and 
5107) are fully complied with and 
satisfied.

6.  The RO should adjudicate the claim of 
service connection for lumbosacral strain 
on direct and secondary bases, with 
consideration of 38 C.F.R. § 3.310(a) 
(2002) and Allen v. Brown, 7 Vet. App. 
439 (1995), as applicable.  

7.  After the development requested above 
has been completed to the extent 
possible, the RO should readjudicate the 
claim on appeal, under a broad 
interpretation of the applicable 
regulations and CAVC decisions, 
consistent with 38 C.F.R. §§ 4.3 and 4.7 
(2002), and with consideration of 
38 C.F.R. §§ 3.321(b)(1), 4.10, 4.40, 
4.40, 4.45, 4.59 (2002); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995); as 
applicable.

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if in order.  

The Board intimates no opinion as to any final outcome 
warranted.  The appellant need take no action unless 
otherwise notified by the RO; however, the veteran is hereby 
notified that failure to report for any scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim on appeal.  38 C.F.R. § 3.655 
(2002).  

Moreover, the governing regulation provides that failure to 
report without good cause shown for any examination in 
connection with a claim for an increased rating will result 
in the denial of the claim.  38 C.F.R. § 3.655 (2002); 
Connolly v. Derwinski, 1 Vet. App. 566 (1991).



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


